347 F.2d 364
William Alva CARTE, Appellant,v.John C. TAYLOR, Warden, United States Penitentiary,Leavenworth, Kansas, Appellee.
No. 8051.
United States Court of Appeals Tenth Circuit.
June 22, 1965.

William Alva Carte, pro se.
Benjamin E. Franklin, Asst. U.S. Atty., Topeka, Kan.  (Newell A. George, U.S. Atty., Topeka, Kan., with him on the brief), for appellee.
Before PICKETT, LEWIS and SETH, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the United States District Court for the District of Kansas, dismissing, without a hearing, Carte's petition for a writ of habeas corpus.  Carte was sentenced in the United States District Court for the Western District of Missouri and is serving his sentence in the United States Penitentiary at Leavenworth, Kansas.  The petition alleges only that the sentence is void because of ambiguity.  The remedy provided for in 28 U.S.C. 2255 is exclusive unless it is shown to be inadequate or ineffective to test the legality of the detention.  Barkan v. United States, 10 Cir., 341 F.2d 95; Oughton v. United States, 10 Cir., 310 F.2d 803, cert. denied 373 U.S. 937, 83 S. Ct. 1542, 10 L. Ed. 2d 693; Sanchez v. Taylor, 10 Cir., 302 F.2d 725, cert. denied 371 U.S. 864, 83 S. Ct. 124, 9 L. Ed. 2d 101; Black v. United States, 10 Cir., 301 F.2d 418, cert. denied 370 U.S. 932, 82 S. Ct. 1618, 8 L. Ed. 2d 832; Martin v. Taylor, 10 Cir., 296 F.2d 739.


2
There being no allegations in the petition which indicate that the remedy provided for in Section 2255 is inadequate or ineffective to test the legality of the prisoner's detention, there was no error in dismissing the petition without a hearing.


3
Affirmed.